Dismissed and Memorandum Opinion filed September 17, 2019.




                                      In The

                      Fourteenth Court of Appeals

                              NO. 14-19-00159-CV

    CALCON MUTUAL MORTGAGE, LLC D/B/A ONETRUST HOME
                    LOANS, Appellant
                                        V.

         MATTHEW HECKEL AND PAULA PROSSER, Appellees

             On Appeal from the County Civil Court at Law No. 3
                           Harris County, Texas
                      Trial Court Cause No. 1117129

                         MEMORANDUM OPINION

      This is an appeal from a judgment signed February 4, 2019. The clerk’s
record was filed March 20, 2019. The reporter’s record was filed May 16, 2019.
No brief was filed.

      On August 13, 2019, this court issued an order stating that unless appellant
filed a brief on or before September 4, 2019, the court would dismiss the appeal for
want of prosecution. See Tex. R. App. P. 42.3(b).
      Appellant filed no brief or other response. Accordingly, we order the appeal
dismissed.

                                      PER CURIAM


Panel consists of Justices Jewell, Bourliot, and Zimmerer.




                                         2